HOOD, Associate Judge.
Appellant sued for an absolute divorce on the ground of desertion for two years. Her husband did not appear and was represented by court-appointed counsel. Her evidence tended to show that her husband had physically abused her and that she, who had suffered from rheumatic fever since childhood, being fearful for her health, had left him and had lived apart from him for more than two years. The trial court held that appellant had failed to establish grounds for an absolute divorce for desertion, but granted a limited divorce on the ground of cruelty.
Appellant says the trial court was in error in denying her an absolute divorce. Her point is well taken. The trial court found cruelty justifying a limited divorce. Such cruelty justified appellant in separating from her husband, and this constituted constructive desertion on his part. Schreiber v. Schreiber, D.C.Mun.App., 139 A.2d 278.
Reversed with instructions to grant an absolute divorce.